Citation Nr: 0515648	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  02-15 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran had active military service from April 1949 to 
March 1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, denying a TDIU.

A personal hearing was held before the undersigned Veterans 
Law Judge in November 2003.

Unfortunately, the appeal must again be REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


REMAND

The veteran contends he is unemployable due to the severity 
of his service-connected disabilities and, therefore, 
entitled to a TDIU.

The Board is obligated by law to ensure the RO complies with 
its directives, as well as those of the U.S. Court of Appeals 
for Veterans Claims (Court).  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  See Stegall v. West, 
11 Vet. App. 268 (1998).

When denying his claim in July 2002, the RO determined that, 
while the veteran is unable to secure and maintain 
substantially gainful employment, this is because of his 
nonservice-connected disabilities.  And, in particular, the 
RO cited a recent VA medical examination report indicating he 
suffered a work-related back injury in 1975 at his civilian 
employment and has been receiving disability benefits from 
the Social Security Administration (SSA) ever since.  So the 
RO concluded he is unable to work due to factors unrelated to 
his service in the military.

The veteran has several service-connected disabilities:  a 
chronic skin condition secondary to frozen feet (variously 
diagnosed as trichophytosis and dermatomycosis), rated as 30 
percent disabling; post-traumatic stress disorder (PTSD), 
also rated as 30 percent disabling; residuals of frostbite of 
his left foot, rated as 20 percent disabling; residuals of 
frostbite of his right foot, also rated as 20 percent 
disabling; and scars, as residuals of a gunshot wound to his 
left thigh, hemorrhoids, and residuals of a fracture of his 
right thumb, all rated as noncompensably (i.e., 0 percent) 
disabling.  The combined rating, considering all of his 
service-connected disabilities in the aggregate, is 70 
percent.

In its November 2003 remand, the Board noted there was no 
medical opinion of record indicating whether the veteran's 
service-connected disabilities render him unemployable - 
that is, irrespective of the other conditions alluded to 
above that are not service connected.  See Colayang v. West, 
12 Vet. App. 524, 538 (1999); Friscia v. Brown, 7 Vet. App. 
294, 297 (1994).  In Friscia, the Court specifically stated 
that VA has a duty to supplement the record by obtaining an 
examination that includes an opinion as to what effect the 
appellant's service-connected disabilities have on his or her 
ability to work.  Friscia, supra, at 297, citing 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  So the Board 
remanded the claim, in part, to obtain this medical opinion.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4).

The requested VA examination was conducted in June 2004.  The 
examiner opined that the veteran was unemployable because of 
service-connected disabilities, mainly his severe back pain 
causing him to be wheel chair bound.  The examiner also 
opined that the veteran's service-connected status post cold 
injury to bilateral feet with residual neuropathy would have 
a marked effect on his physical employability if he were not 
wheel chair bound.  Bare in mind, however, he has not 
established service connection for any back disability; the 
injury to his back in 1975 was at his civilian job, not while 
on active duty in the military - which ended many years 
prior to that incident, in 1957.  Therefore, the examination 
and opinion are inadequate to resolve the issue of whether 
his service-connected disabilities render him unemployable - 
again, irrespective of the other conditions alluded to above 
that are not service connected.  Consequently, a supplemental 
opinion must be obtained to resolve this dispositive issue.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim, and to ensure 
full compliance with due process notice requirements, the 
case is hereby REMANDED to the RO for the following actions:

1.  If possible, have the physician who 
examined the veteran in June 2004 submit 
an addendum to the report of that 
evaluation indicating whether he is 
unemployable due to the current severity 
of his service-connected disabilities.  
(Note:  as mentioned, the report of the 
June 2004 evaluation presumes the veteran 
has established service connection for a 
back disability, when, in actuality, this 
is not related to his service in the 
military because he injured his back, 
instead, in 1975 while at his civilian 
job.  His service in the military ended 
many years prior to that incident, in 
1957).  So the supplemental opinion must 
be based on the correct facts.  And to 
facilitate making this determination, the 
claims folder and a copy of this remand 
must be made available to the examiner 
for a review of the veteran's pertinent 
medical history.  The examiner should 
assess the relative degree of industrial 
impairment, in light of the veteran's 
recorded medical, educational, and 
vocational history.  The examiner must 
express opinions as to the degree of 
interference with ordinary activities, 
including the ability to obtain and 
maintain gainful employment, caused 
solely by the veteran's service-connected 
disabilities, as distinguished from his 
nonservice-connected disorders, without 
regard to his age.  Please discuss the 
rationale for all conclusions and 
opinions concerning this.

*If, for whatever reason, it is not 
possible to have the June 2004 VA 
examiner make further comment in a 
supplemental report, then have the 
veteran reexamined by someone equally 
qualified to make this necessary 
determination regarding whether he is 
unemployable due to service-related 
causes.

2.  Review the supplemental report (or 
reexamination) to ensure it responds to 
the question posed.  If not, 
take corrective action.  38 C.F.R. § 4.2 
(2004); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  Then readjudicate the veteran's claim 
for a TDIU in light of any additional 
evidence obtained.  If his claim 
continues to be denied, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the case to the Board.

The purposes of this REMAND are to further develop the record 
and to the accord the veteran due process of law.  By this 
remand, the Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  No action is required of the veteran until he 
receives further notice.  The appellant has the right to 
submit additional evidence and argument concerning the claim 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




